Title: To Benjamin Franklin from Richard Jackson: Private Sentiments and Advice on Pennsylvania Affairs, [24 April 1758]
From: Jackson, Richard
To: Franklin, Benjamin


[April 24, 1758?]
Copy, of private Sentiments and Advice on Pensilvania Affairs from R. J. Esqr. to B F.
I have considered the Royal Grant of Charles the 2d. to William Penn, the Charter of Privileges granted by him to the Province of Pennsylvania, and the present Constitution of that Province as it actually subsists, as well as the particular Disputes between the Proprietary and the Assemblies, which seems to have produced an irreconcileable Ill-will between the Parties; and have thrown together my Thoughts as they arose, on the several Subjects of those Disputes, and on the Consequences they may produce, should they admit of no amicable Termination.
1. It seems reasonable to me, that the Proprietary’s Lieutenant Governor should reside there, tho’, not uninstructed quite, yet free from any unreasonable Restraint, so that tho’ it may be proper, he should be instructed to pass some Laws, and to refuse others; yet this Refusal should [not] be peremptory, and not with a View of subjecting the Province to the many Inconveniences that may attend the sending Home for the Result of the Proprietors Discretion, (except in some very particular Cases where no considerable Inconvenience can possibly happen). But with this Qualification, the Propriety of these Instructions will rest on the same Foundation, and must receive the same Determination as the Disputes the Subject of which I take to be the exceptionable Part of the Instructions: For if those Disputes should hereafter be by any Authority here, determined in favour either of the Proprietors or the Country, the Instructions will, so far, stand or fall by the Determination. But as the Practice of Instructing is originally a Practice of the Crown, I doubt the Council will not condemn it in a Proprietor.
2. I think no Man in his Senses, at least no unprejudiced Man, will deny that Mr. Penn ought to bear his Share of the Taxes necessary for the Defence of the Province. It might certainly with a much greater Show of Reason be contended that Mr. Penn by the original Contract between him and the Grantees, ought to bear the whole Charge as well of the Defence as of the Civil Government, than that on the contrary the Inhabitants and Owners of Land by his Subinfeudation, ought to bear either without his Contribution. The ancient Kings in Europe subsisted in Times of Peace, and executed the ordinary Powers of Government without any other Revenue than what was similar to Mr. Penn’s in Pennsylvania. ’Tis true in Time of War they had extraordinary Aids both Personal and Pecuniary, but the latter was altogether in Aid of the ordinary Revenue, which was first supposed exhausted, and the other was founded on an Original Feudal Contract that was mutual and bound the King as well as his Subject, for their reciprocal Benefit: And Wars have been often carried on without any Assistance on the Part of the Subject, but never without the King’s bearing more than his Share of the Burthen. If this is not the Case at present in England, ’tis because of the New Model the Constitution received at the Revolution in this Point; and the Relation between the other Kings of Europe and their Subjects is very unlike that between Mr. Penn and the Inhabitants of Pennsylvania.
But I understand that, Mr. Penn is now dispos’d to submit to pay a Share of the Taxes necessary for the publick Service, and that the Disputes on this Subject are reduced to two principal Questions, the One, what Part of Mr. Penn’s Property shall be liable to Taxation; the other, the Mode of assessing him.
As to the first, I am told, he insists on an Exemption for his located unimproved Lands, and for his Quitrents, at least those under 20s. in one yearly Payment. If the Preservation of the located unimproved Lands, or their Improvements, are Consequences of the Ends for which the Tax is laid, he certainly ought to contribute proportionably to their Value, the Pretence that the Quitrents were originally contracted for, thus exempted, is a Fact I am told so far from being true, that the Truth would probably rather show, 
   *I allude to Mr. Penn’s covenanting to discharge his Grantees from Indian Claims.
 they are first to be, by that Contract, expended in the Publick Service. If Mr. Penn means to rely on a Comparison between his own Situation and that of the Crown of Great Britain, (which will be by no means admitted) this not only gives up his Claim to a general Exemption, but in Effect determines against him, on the present as well as the following Question, for tho’ it may be literally true that the Located Unimproved Lands of the Crown pay no Land-Tax, it is because they are in no Sense, Improving Funds, and they are in some Measure Publick Estates, and the Fee Farm Rents of the Crown pay Land Tax down to the Sum of 10s.: and if they pay it no Lower, it is only to avoid the Confusion of small Fractions, where so immaterial an Interest is concerned, these being charged only by way of Deduction, whereas, were they charged in one gross Sum in the Hands of the Crown, there can be no Doubt but that the gross Sum would be charged to the full. Might it not be fairly insisted on, that Mr. Penn should be taxed even for his Unlocated Rights? If the Preservation and future Enjoyment of the Fruits of Mr. Penn’s Patent that are to be expected, within the Unimproved Parts of Pennsylvania, depend altogether on the Defence of the Province, is it not some Moderation not to insist on a Valuation of them in the Assessment?
I say the Question on the Mode of Assessing Mr. Penn’s Property, would likewise in Effect be determined by admitting a Comparison between his Relation to the Province, and that of the King to the Kingdom of Great Britain. The King does not interfere in the Nomination of Assessors of Taxes, that are directly or indirectly to affect him or his Revenue. The House of Commons without Controul frames all Revenue Laws, and tho’ there are few Lawyers and fewer Statesmen in England who will allow the Constitution and Powers of the House of Commons and an Assembly to be perfectly analogous, the Civil Government in America can be supported on no other Basis. I have my Reasons however for thinking, that if this Question should singly be contested before the Council, it would be determined in favour of Mr. Penn, at present, upon the apparent Danger of Injustice, the Resentment of the People he has provok’d might subject him to, without its being consider’d that it is his own Fault that his Danger is greater than that of the Crown and Peers in Great Britain.
3. The Models of Bills, especially those for raising Money, sent over by Mr. Penn, are certainly improper in general, yet I doubt if they would be generally disapproved by the Council, as our Administration goes farther in framing Laws for Ireland. Should this Practice however render the Government of Pennsylvania impracticable, it will fall under what I mean to conclude with.
4. The Disposition of Publick Money, and a Militia, are Points on which tho’ I intirely agree in my private Opinion with the Assembly of Pennsylvania, yet which I am convinced would be determined against them, both by the Privy Council and the Parliament, were they formally to be brought before either, on the Complaint of Mr. Penn or the Assembly; or should a Stoppage of the Current of Government in that Province make their Intervention necessary. And such a Determination I should not judge more probable, after Mr. Penn’s Surrender or Sale of the Powers of Government than before, for tho’ the Crown would then be more immediately interested, it might possibly be more tender and cautious in its Steps; it would certainly find it more difficult to bring the Matter, in a Manner agreeable to the Administration, before the Parliament, and the Censure of the Privy Council would not be any way decisive. I think therefore, that it is in many ways desireable that Mr. Penn should part with the Powers of Government, unless he can be won over by seeing his own Interests to espouse those of the Province: But I should not think it all adviseable to drive any of these Points, much less all at once to a formal Decision at present, if at all; the safest is the Dispute on the Tax Mr. Penn is to pay, the Mode of Fixing his Quantum of it, and particular improper Models of Laws sent over by Mr. Penn, with a Prohibition to his Lieutenant Governor to pass any other.
Upon the whole, I do not think these Points ought to be determined against the Assembly of Pennsylvania, nor that the Constitution of Pennsylvania can be legally changed by any Authority but that of Parliament, nor do I think it can be altered or new modeled by Parliament without departing from Principles, that have singly long secur’d the Liberties of the English Nation, and without making a Precedent that will endanger the Constitution of the whole British Empire; but I think this, upon Grounds too refin’d to have much general Weight, when counterpois’d by Popular Opinion; and we may rest satisfy’d that an Administration will probably for the future always be able to support and carry in Parliament whatever they wish to do so; that they will almost always wish to extend the Power of the Crown and themselves both mediately and immediately; and that the Opinion of the Bulk of Mankind without Doors is the only Restraint that any Man ought reasonably to rely on for securing what a Ministry, or those that can influence a Ministry, wish to deprive him of. There are, ’tis true, Points which Ministers have carried, and will carry, against the Opinion of the Bulk of Mankind, but they are generally Points of some Consequence to themselves, and not merely to their Successors, or they are Points in which the People in general think themselves little concerned, and no particular Men or Body of Men respectable for Weight or Numbers, seem likely to be disgusted and raise a Clamour against them.
The principal Ministers in this Country wish to carry their great Points with as little Struggle and Opposition as possible. A formidable Opposition to them, either within Doors or without, they provide against in the first Place. They are secure against any evil Effects of it within Doors, except what may influence a Clamour without. Yet this is so far an Object of their Care, that they are not easily engaged to permit Contests in Parliament on other Points that People of Weight will interest themselves in, when they are sufficiently apprized before hand that this will be the Case, much less will they second those who make these Points; the former Step divides their Friends, and the latter stakes their own Credit. I think therefore it will be best for the Province to avoid a Formal Decision at least a speedy one, to keep up the Ball of Contention,  ’till a proper Opportunity offers either to dispute, or amicably to determine; and in the mean Time to remove the Prejudices that Art and Accident have spread among the People of this Country, and make themselves as respectable in the Eyes of the Ministry by Connections in England as possible. If Mr. Penn continues to thwart the Province in their necessary Measures of Government, and thereby to make the Inhabitants as uneasy as he can, They should return him the same Treatment, and harrass him, from time to time, with Applications on every small Point that they are likely to succeed in. The Treaty with the Diahogo Indians may be a very proper One to begin with. This Treaty has been made in Part by Mr. Penn’s own Substitute, in Part by Sir Wm. Johnson’s on Behalf of the Crown. It cannot be perfectly carried into Execution, but by Mr. Penn doing the Indians the Justice, or giving them the Satisfaction they demand; it is of the utmost Importance not only to the Inhabitants of Pensylvania but to the Rest of the King’s Subjects in America that it be compleatly carried into Execution, and that with Speed; it is a Breach of the Royal Trust reposed in Mr. Penn if he neglects or refuses what he ought to do on this Occasion, and is therefore every way a Proper Case for the Interposition of the Crown on a Petition to the King in Council. It might likewise be proper to petition the King in Council another year should he refuse to pay a reasonable Tax on his Property in America, and thereby prevent a Bill passing to raise Money for the Publick Service; or even if he has refus’d it this last Session tho’ the Bill be passed without it.
I think upon an Application to Parliament, concerted with the Treasury before Hand, Payment might be obtained for the Inlisted Servants, tho’ Vouchers are not now to be had within the Act passed here for that Purpose. But that in the mean Time the Masters should as soon as possible ascertain the Value of their Servants, and the Proofs of their being actually inlisted, if by no better means, by Affidavits of themselves and Neighbours before the Chief Justice of Pennsylvania.
